Citation Nr: 0331801	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-04 653	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from December 1956 to October 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that rating decision, in pertinent 
part, the RO determined that new and material evidence had 
not been submitted to reopen a previously denied claim of 
entitlement to service connection for residuals of back 
injury in service.  The veteran's disagreement with that 
decision led to this appeal.  

The Board notes that the veteran filed his notice of 
disagreement in January 2002.  A report of contact between 
the veteran and his representative dated March 22, 2002, 
shows that the veteran indicated that he was willing to forgo 
the VA hearing process and wanted to expedite his appeal to 
the Board.  The file also includes a VA Form 9, Appeal to 
Board of Veterans' Appeals, completed by the representative 
and also dated March 22, 2002.  At approximately the same 
time, the representative submitted a detailed statement and 
argument pertaining to the veteran's claim.  The RO issued 
the statement of the case in April 2002.  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  According to the regulation, the 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
The regulation also states that proper completion and filing 
of a substantive appeal is the last action the appellant 
needs to take to perfect an appeal.  The Board finds that the 
VA Form 9 satisfies the criteria set forth in 38 C.F.R. 
§ 20.202 and was filed within a year from the mailing of the 
notification of the RO denial of the claim, making it timely 
pursuant to 38 C.F.R. § 20.302.  Notwithstanding the wording 
of 38 C.F.R. § 20.200, which states that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal, the United States Court of Appeals 
for Veterans claims has held that a substantive appeal could 
be timely even though a statement of the case had not been 
issued by the RO.  Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).  The Board therefore concludes that although the 
veteran's substantive appeal was received prior to issuance 
of the statement of the case, the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for residuals of back 
injury in service is properly before the Board.  


FINDINGS OF FACT

1.  In an unappealed May 1999 decision, the Board denied 
service connection for a back disorder.  

2.  Evidence added to the record since the May 1999 decision 
is not cumulative of evidence previously of record, bears 
directly and substantially on the mater under consideration, 
and is so significant that it must be considered to fairly 
decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of back injuries he reports he received in service.  



Law and regulations

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  Regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
Amendments to 38 C.F.R. § 3.156(a) revise the standard for 
new and material evidence, but those amendments apply only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date, 38 C.F.R. § 3.156(a) as it was in 
effect before that date is applicable.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) (West 2002).  



(i.) Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as amended, which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that in a January 2000 letter, the RO notified 
the veteran that he could only reopen his back disability 
claim if he submitted new and material evidence and that this 
evidence must show that the claimed disability began in or 
was aggravated during service.  The RO advised the veteran 
that the best type of evidence would be medical evidence and 
stated that evidence of recent treatment would not generally 
establish the incurrence or aggravation of the condition in 
service.  In a letter dated in February 2001, the RO notified 
the veteran of the evidence that was in the record and told 
him it would attempt to obtain evidence he identified and for 
which he provided release authority, including private 
medical records, and that it would request supporting records 
in the custody of Federal agencies provided he informed VA of 
the whereabouts and existence of any such records, if known.  
The RO also notified the veteran that it would attempt to 
obtain VA treatment records if he identified the location of 
the medical center and the date of treatment.  Based on the 
information provided to the veteran and his representative, 
specifically the February 2001 letter, the Board finds that 
VA's statutory duty to notify the veteran has been fully 
satisfied.

(ii.) Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As has been 
discussed, the issue on appeal involves the matter of whether 
a previously denied claim may be reopened.  This is a 
jurisdictional question for the Board.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd. 83 F.3d 1380 (Fed. Circ.  
1996); Butler v. Brown,  9 Vet. App. 167 (1996).  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For certain chronic disorders, such as 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, Board decisions that are unappealed become final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

The veteran's claim of entitlement to service connection for 
back disability was most recently finally denied in a May 
1999 Board decision.  Evidence of record when the Board 
denied the claim in May 1999 included the veteran's service 
medical records, which do not mention a back injury at any 
time during service, medical records documenting treatment 
for back complaints during the 1990s, and a September 1998 
statement from Martin Koeck III, M.D., who indicated that he 
was retired and his records were not available.  He stated 
that he treated the veteran between 1961 and 1963 but could 
not comment as to the specifics of the treatment he provided.  
The record also included a January 1997 letter from a friend 
who described problems the veteran had in the past 21/2 years 
because of his back.  Letters from the veteran's sons related 
that the veteran had had back problems as long as they could 
remember, and one son stated that everyone in the family had 
been aware of the veteran's back problem since he returned 
from service.  In addition, the record included statements 
from two fellow servicemen, who each recalled that while they 
were attending typewriter repair school on Treasure Island 
with the veteran, he injured his back when he fell down a 
flight of stairs in their living quarters.  They recalled 
that he received medical treatment and subsequently had 
trouble with his back after they returned to their ship.  

The transcript of a hearing held before a hearing officer at 
the RO in August 1998 was also of record.  The veteran 
testified that he first injured his back in service in a fall 
in 1958 at which time he was hospitalized for two days.  He 
testified that he was put on light duty and was told that his 
back could cause problems later on.  He also testified that 
in 1959 he hurt his back while unloading supplies.  He 
testified that he first sought treatment after service in 
about February 1961 from Dr. Koeck who told him that surgery 
with fusing might help his back, but that he had decided 
against that after talking with others who had had that done.  
The veteran testified that he felt that his service medical 
records were incomplete because they not only did not 
document his back injury, they also did not include anything 
about fingers on his right hand, which were broken when a 
hatch cover slammed on them, nor did they include anything 
about a cracked rib he sustained in service.  

In its May 1999 decision, the Board concluded that the 
veteran's claim for service connection for his back 
disability was not well grounded finding there was no 
competent medical evidence that indicated that the veteran's 
current back disorder was related to service.  

Evidence added to the record since May 1999 includes 
additional statements from the two fellow servicemen who 
previously reported that the veteran injured his back in a 
fall while attending a school at Treasure Island.  The 
additional statements essentially repeat information 
previously provided and may not, therefore, be considered 
new.  Other evidence added to the record includes the report 
of an MRI study done at Mid-Missouri Medical Foundation, Inc. 
in March 2001.  The radiologist's impression included mild 
annular bulge with moderate foramina narrowing at L3 and L4.  
He stated that mild degenerative changes were suggested in 
the articulating facets, most pronounced at the L5-S1 level.  
The other evidence added to the record is a March 2001 
evaluation report from Joann Mace, M.D., Physical Medicine 
and Rehabilitation.  She noted that the veteran's chief 
complaints were chronic low back pain and pain between his 
shoulders.  He reported that he fell down stairs in service 
in 1958 and that was the start of his pain.  He said that he 
had seen numerous chiropractors and that he would feel better 
for a day or two and then would go right back to the same 
pain.  After examination, Dr. Mace's assessment was low back 
pain.  Dr. Mace said that findings were suggestive of 
possible herniated disc.  She said by history, the findings 
were related to 1950s injuries with recurrent exacerbation of 
pain.  

Dr. Mace's evaluation was not previously of record and is 
therefore new.  Further, it relates the veteran's current 
back disability to back injury in the 1950s, which is when 
the veteran was in service.  Although she states that the 
relationship of current disability to 1950s injuries is by 
history, this is nonetheless medical evidence of a nexus 
between current disability and injury in service and must be 
considered credible for purposes of reopening.  This evidence 
is obviously new, as no report from Dr. Mace was of record in 
May 1999.  In view of evidence of record supporting the 
veteran's assertions concerning back injury in service and 
corroborating statements from fellow servicemen, Dr. Mace's 
statement provides evidence concerning the etiology of the 
veteran's current back disability, and the Board finds it to 
be of sufficient significance that it must be considered to 
fairly decide the merits of the claim.  The Board concludes, 
therefore, that new and material evidence has been presented, 
and the previously denied claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of back 
injury is reopened.  


REMAND

Having determined that the claim for service connection for 
residuals of back injury is reopened, it must be remanded for 
RO initial consideration of the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 383, 391-94 (1993).  At this 
time, the Board notes that in its February 2001 letter to the 
veteran requesting identification of evidence pertaining to 
his claim, the RO requested that the veteran send the 
information describing additional evidence or the evidence 
itself within 60 days of the date of the letter.  The RO also 
stated that if it did not receive the information or evidence 
within that time, it would decide the claim based only on the 
evidence in the file.  It next said that if the evidence were 
received more than one year from the date of the letter, it 
would not be able to pay benefits for any period prior to the 
date of its receipt.  

In a decision promulgated in September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit drew a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In this case, the record reflects that by telling 
the veteran he had approximately 60 days to respond to the 
February 2001 letter, the veteran was not properly notified 
of the time limit for the submission of additional evidence 
and information pertaining to his claim.  Since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

The Board further notes that once a claim is reopened, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran has repeatedly stated that he was hospitalized in 
service in 1958 for treatment of a back injury after he fell 
down a flight of stairs and that this took place while he was 
attending a typewriter repair school at Treasure Island, 
California.  Fellow servicemen have provided corroborating 
statements.  Any medical evidence documenting such 
hospitalization and the nature and severity of any such 
injury would be pertinent to the veteran's claim.  As there 
is no indication that action to obtain hospital records has 
been undertaken, the RO should ascertain whether any service 
medical records, that is, clinical records concerning the 
veteran's reported 


hospitalization at the naval hospital at the Treasure Island, 
California, naval station in 1958 can be obtained.  In this 
regard, the RO should obtain the veteran's service personnel 
records and identify, if possible, the period in 1958 when he 
attended typewriter repair school at Treasure Island, 
California.  

The Board also notes that in December 1999 the veteran 
reported that a VA physician, his primary care provider, 
advised him to reopen his back disability claim and to 
request a compensation and pension examination to support his 
claim.  The record includes VA outpatient records that refer 
to a December 1999 outpatient visit with the physician the 
veteran named, but a record of the actual visit is not in the 
claims file.  It, along with any other available VA treatment 
records pertinent to the claim, should be obtained.  In 
addition, the RO should assure full compliance with notice 
and development actions required in conjunction with a de 
novo review of this claim and should undertake any other 
indicated development, including obtaining a VA examination 
and medical opinion, and provide the veteran the opportunity 
to present additional evidence and argument in support of his 
claim.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
claim is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure with respect to the veteran's 
claim of entitlement to service 
connection for residuals of back injury 
that all statutory notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), including 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) and any other applicable legal 
precedent.  

2.  The RO should contact the veteran and 
request that he provide, if possible, 
more specific information as to 


the date (within 3 months) of his 
hospitalization at the naval hospital at 
Treasure Island, California, in 1958.  In 
addition, the RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
from which he has received treatment for 
his claimed back disability at any time 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
identified records that have not been 
obtained previously.  In any event, the 
RO should obtain and associate with the 
claims file any VA outpatient record of 
the veteran's visit to his VA primary 
care provider on December 8, 1999, at the 
VA Medical Center in Columbia, Missouri.  

3.  The RO should thereafter attempt to 
obtain and associate with the claims file 
the veteran's service personnel records.  
Based on available information in the 
service personnel records and any 
specific information obtained from the 
veteran pertaining to the period in 1958 
when he was in typewriter repair school 
at Treasure Island, the RO should attempt 
to obtain clinical records of treatment 
for the veteran maintained by the naval 
hospital, Treasure Island, California, in 
1958.  All actions to obtain the 
requested records should be documented 
fully by the RO.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and etiology of any 
current back disability.  All indicated 
studies should be performed.  After 
examination and review of the record, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at 


least as likely as not that any current 
back disability is causally related to 
any back injury in service.  The claims 
file must be made available to the 
examiner for review of pertinent 
documents.  

5.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate, on a de novo basis, the 
reopened claim of entitlement to service 
connection for residuals of back injury.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be provided 
an appropriate opportunity to respond.  

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



